Title: From Thomas Jefferson to William Preston, 3 July 1780
From: Jefferson, Thomas
To: Preston, William



Sir
Richmond July 3d. 1780.

The measures you have taken for the preservation of the Leadmines by calling in the militia of Montgomery Washington and Botetourt are as wise as could have been advised, and as effectual as, in the present State of things, can be administered. The distress of the Western Frontier is much too general to confine Crocket’s battalion to a single part. It is indispensably necessary that he proceed to aid in taking posts to cover the Western Country and occasionally to join Colo. Clarke. As little are we able to send any assistance from below the blue ridge as from that Country. 5000 Militia are marched and to be marched to Carolina. It is in our power therefore only to approve of your calling on the militia of the Counties before mentioned; and in order to enforce your calls I write to the Lieutenants of Washington and Botetourt. Colo. William Campbell [is] lately gone up to undertake an expedition of another kind. As it now appears more necessary to turn his arms against our internal enemies, I write to him to do so, former experience having proved him very equal to such a duty. In this as in other cases generally active offensive enterprizes are to be preferred. It will probably be better to seek the insurgents and suppress them in their own settlements than to await their coming, as time and Space to move in will perhaps increase their numbers. However at this distance we cannot pretend to give precise orders, but leave the direction of proper measures to the discretion of those who are [to] be in command. Should exigencies require it you will extend your call of Militia to such other Counties as may be necessary. I am Sir Your very humble servt,

Th: Jefferson

